Frank T. Gallagher, Justice
(dissenting).
I cannot agree with the majority that under the unusual facts and circumstances here we can say that Charles was guilty of negligence as a matter of law. Bather, it appears to me that the questions of negligence and contributory negligence were for the jury. Here, we are dealing with the question of the contributory negligence of a 15-year-old boy, who, after all, was obliged to use only that degree of care which an ordinarily prudent boy of that age, intelligence, and experience could reasonably be expected to use under the same or similar circumstances. It is true that he appears to have been a boy of fine health and a good student, but what were the peculiar circumstances which might have confused a boy of that age? The sewer construction job was in progress at the junction of the highways. A large pile of dirt completely covered the concrete slab on highway No. 14 and extended onto the triangle, and there was also machinery around the pile of dirt. At the east end of the triangle, there was a barricade on part of highway No. 14 with a notice “Boad Closed Detour.” Farther north from the barricade on the triangle next to the south edge of highway No. 61 was another sign which read: “IT. S. Highway No. 14 Turn,” with an *260arrow pointing north. Both of these signs faced east to warn or notify drivers coming from that direction of the situation.
Charles said that he first saw the approaching oil truck, with which he later collided, coming from the east. He did not know just how far east of the junction it then was. He next saw it shortly before he came in contact with it when it was too late. The majority opinion states that the boy reasonably knew that truck drivers frequently drove across the triangle, but I can find nothing in the record to show that he knew that trucks were driving across the triangle. It is true he testified that he was familiar with a spot in front of the triangle where truckers parked their vehicles. He also said that he did not think he “saw them while they were working there so much; there were usually a few, yes.” The majority opinion also states that he reasonably knew, or reasonably ought to have known, that during the sewer construction operations trucks and other vehicles used the well-defined path across the triangle. However, it appears to me that he partially offset this statement when he testified that, while he knew that highway No. 14 was an arterial highway, “it was not supposed to be used now.” It seems to me that it might equally be assumed that under the circumstances here a 15-year-old boy might also have considered, when he first observed the oncoming truck east of the triangle, that the driver would follow the marked detour rather than swing onto the temporary road across the triangle and still maintain a speed of 20 miles per hour. For these reasons, it is my opinion that the alleged contributory negligence of Charles was a fact question for the jury to determine.